DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, claims 1-20 are hereby allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 11.

A cited prior of art or record Ha et al. (US 2019/0146911 A1) teaches, a memory system and an operating method are provided. The memory system includes a buffer memory storing a plurality of meta-slices constituting meta-data, and a memory controller marking meta-slices being updated, among the plurality of meta-slices stored in the buffer memory, as dirty meta-slices, generating journal data including update information corresponding to the dirty meta-slices, and flushing the journal data together with one of the dirty meta-slices to a non-volatile memory device.

Another cited prior art of record Kang (US 2020/0117389 A1) teaches, a memory controller may include a buffer memory configured to store a plurality of metadata groups and a journal log set for a metadata group of the plurality of metadata groups, wherein the journal log set includes a plurality of journal logs respectively indicating update information for the plurality of metadata groups. The memory controller may include control circuitry configured to identify journal times taken to execute respective journal logs of the plurality of journal logs, identify a prediction time taken to update the metadata group 

As per claim 1:
The prior arts or record Ha et al. or Kang (US 2020/0117389 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “…generate a first meta page based on the meta data according 10to a first layout, and store the first meta page in the memory device, wherein the memory controller is further configured to receive a request from a host and generate a second meta page based on a second layout different from the first layout in response to the request from the host.” Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 11 includes similar limitations of independent claim 1 and, therefore, is allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-10 and 12-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112